                  Case 13-10134-MFW       Doc 1334     Filed 12/04/18     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       :
 In re:                                                :   Case No. 13-10134 (MFW)
                                                       :
 POWERWAVE TECHNOLOGIES, INC.,                         :   Chapter 7
                                                       :
                   Debtor.                             :
                                                       :

                     CERTIFICATION OF COUNSEL REGARDING ORDER
                        APPROVING STIPULATION AUTHORIZING
                   THE RETURN OF FUNDS TO THE BANKRUPTCY ESTATE

          I, Kate Roggio Buck, an attorney with McCarter & English LLP, counsel for Charles A.

Stanziale, Jr., as Chapter 7 Trustee (the “Trustee”) for the above-referenced debtor (the

“Debtor”), hereby certify the following:

          1.       On January 28, 2013 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of Title 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware.

          2.       On May 30, 2013, the Debtor filed a motion to, among other things, convert this

case to a case under Chapter 7 of the Bankruptcy Code.

          3.       On June 11, 2013, an Order was entered converting the Debtor’s Chapter 11

bankruptcy case to a case under Chapter 7 of the Bankruptcy Code.

          4.       On June 11, 2013, a Notice of Appointment was filed by the Office of the United

States Trustee appointing Charles A. Stanziale, Jr., as Chapter 7 Trustee with regard to the

Debtor’s case.

          5.       Prior to the Petition Date, Wells Fargo issued certain letters of credit at the

request of the Debtor (the “L/Cs”). One of the L/Cs was issued by Wells Fargo pursuant to a




ME1 28099828v.3
                  Case 13-10134-MFW        Doc 1334     Filed 12/04/18    Page 2 of 3



direct request from the Debtor. Deutsche Bank was the beneficiary of this L/C (the “Deutsche

Bank L/C”).

         6.        The terms pursuant to which the Deutsche Bank L/C was issued imposed on the

Debtor an obligation to reimburse Wells Fargo or WFCF for any amounts drawn on the Deutsche

Bank L/C and for other relief.

         7.        On August 9, 2013, the Trustee, Wells Fargo Bank, N.A. (“WF Bank”) and Wells

Fargo Capital Finance, LLC (“WFCF” and collectively with WF Bank, “Wells Fargo” and

collectively with the Trustee, the “Parties”) entered into a Stipulation for Relief from the

Automatic Stay, Release of Cash Collateral and Exercise of Right of Setoff (the “Stipulation”)

(Doc. No. 735).

         8.        The Stipulation was necessary for Wells Fargo to reimburse itself for the draw

made by Deutsche Bank on the Deutsche Bank L/C.

         9.        Deutsche Bank has since returned to Wells Fargo the proceeds of the Deutsche

Bank L/C draw in the amount of €445,000 Euros (the “Proceeds”).

         10.       Wells Fargo does not claim entitlement to these Proceeds and desires the Proceeds

to be turned over to the rightful owner.

         11.       The Parties have stipulated to the turnover of the Proceeds as reflected in the

Stipulation Authorizing the Return of Funds to the Bankruptcy Estate (the “Stipulation”) attached

hereto as Exhibit A.

         WHEREFORE, the Plaintiff respectfully requests that this Court enter the Order

Approving Stipulation Authorizing the Return of Funds to the Bankruptcy Estate attached hereto

as Exhibit B.




ME1 28099828v.3
                  Case 13-10134-MFW   Doc 1334   Filed 12/04/18   Page 3 of 3



Dated: December 4, 2018                  McCARTER & ENGLISH, LLP
      Wilmington, Delaware
                                         By: /s/ Kate Roggio Buck
                                         Kate Roggio Buck (DE# 5140)
                                         Renaissance Centre
                                         405 N. King Street, 8th Floor
                                         Wilmington, DE 19801
                                         Telephone: (302) 984-6300
                                         Facsimile: (302) 984-6399
                                         kbuck@mccarter.com

                                          - and -

                                         Jeffrey T. Testa, Esq.
                                         Four Gateway Center
                                         100 Mulberry Street
                                         Newark, NJ 07102
                                         Telephone: (973) 622-4444
                                         jtesta@mccarter.com

                                         Counsel for the Chapter 7 Trustee




ME1 28099828v.3
